Case 21-10327-elf       Doc 71       Filed 04/07/21 Entered 04/07/21 17:04:33         Desc Main
                                     Document      Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------------------X
                                                                     :
   IN RE:                                                            : CASE NO.: 21-10327-ELF
                                                                     :
                                                                     : CHAPTER: 11
   LEWISBERRY PARTNERS, LLC,                                         :
                                                                     : HON. ERIC L. FRANK
                                                                     :
   Debtor                                                            :
                                                                     :
                                                                     :
                                                                     :
                                                                     :
-------------------------------------------------------------------X

                     NOTICE OF OPPOSITION TO
           DEBTOR’S CONTINUED USE OF CASH COLLATERAL
  AND NOTICE OF CROSS MOTION FOR DISBURSEMENT OF CASH PROCEEDS
 FROM SALE OF REAL ESTATE AND FOR RELIEF FROM AUTOMATIC STAY and
    REQUEST FOR EXPEDITED HEARING, REDUCED NOTICE PERIOD AND
                         LIMITED NOTICE


       PLEASE TAKE NOTICE, the Fay Servicing, LLC as servicer for as servicer for U.S.

Bank National Association, not in its individual capacity but solely as Trustee of the HOF

Grantor Trust I its successors and assigns (hereinafter “Secured Creditor”) seek(s) an order

affecting your rights or property.


       PLEASE TAKE NOTICE, that Fay Servicing, LLC as servicer for as servicer for U.S.

Bank National Association, not in its individual capacity but solely as Trustee of the HOF Grantor

Trust I its successors and assigns (hereinafter “Secured Creditor”), by and through undersigned

counsel at Friedman Vartolo, LLC, files notice of opposition to Debtor’s Motion for Continued

Use of Cash Collateral and notice of its Cross Motion for Disbursement of Cash Proceeds

from Sale of Real Estate and notice of it seeking Relief from the Automatic Stay and for
                                                1
Case 21-10327-elf       Doc 71    Filed 04/07/21 Entered 04/07/21 17:04:33            Desc Main
                                  Document      Page 2 of 2




Expedited hearing, reduced notice period and limited notice pursuant to Local Bankruptcy

Rule 5070-1(f) [the “Motion”].

       PLEASE TAKE FURTHER NOTICE that to oppose the Motion you are further

instructed to file with the Clerk and serve upon the undersigned attorney

For Secured Creditor a response to the Motion in accordance with the Federal Rules of

Bankruptcy Procedure and the Local Rules of this Court, stating with particularity the basis of

your opposition to the within Motion. A copy of the proposed Order which is sought is enclosed

with this Motion.

       This motion shall be heard on. April 14, 2021 at 11:00 a.m./p.m. before the Honorable Eric

L. Frank in the United States Bankruptcy Court, Eastern District of Pennsylvania, 900 Market

Street, Philadelphia, PA 19107-4299.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the motion and may enter an order denying continued use of cash collateral and

disbursing cash proceeds from sale of real estate to Secured Creditor and granting Secured Creditor

relief from the automatic stay.


Date: April 7, 2021

                                             By: /s/ Lorraine Gazzara Doyle
                                             Lorraine Gazzara Doyle, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Fay Servicing, LLC as servicer for U.S. Bank
                                             National Association, not in its individual capacity
                                             but solely as trustee of the HOF Grantor Trust I and
                                             its successors and assigns
                                             85 Broad Street, Suite 501
                                             New York, New York 10004
                                             T: (212) 471-5100
                                             F: (212) 471-5150


                                                2
